Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered August 20, 1993, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err by denying his application to excuse two jurors for cause pursuant to CPL 270.20 (1) (b). Taken as a whole, the jurors’ responses to questions from counsel and the court did not demonstrate a substantial risk that the jurors could not *770discharge their responsibilities as jurors (see, People v Williams, 63 NY2d 882). Thus, it was not error for the court, having had the opportunity to make a fair evaluation of the jurors’ responses, to deny the challenges in question (see, People v Williams, supra).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions regarding the prosecutor’s summation are unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Jalah, 107 AD2d 762) and, in any event, without merit. Balletta, J. P., Miller, Santucci and Altman, JJ., concur.